Citation Nr: 0804172	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-42 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
fracture of the right second metatarsal.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
fracture of the right second metatarsal.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of fracture of the right second 
metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty for training from October 
2000 to March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection for a fracture of 
the right second metatarsal, rated as 10 percent disabling 
from March 3, 2001; and denied service connection for chronic 
low back pain and chronic right knee pain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In December 2004 the veteran wrote that at times the pain in 
her right foot was worse and she recently had been diagnosed 
with nerve damage in her right leg.  In June 2005, a 
physician who had been treating the veteran at the Birmingham 
VA Medical Center wrote that she had been under his care for 
complications of a right foot injury she sustained in 2001 
while marching.  She suffered from pain most severe over the 
dorsum of the right foot.  An evaluation including 
laboratory, neurologic testing and imaging of her foot had 
not disclosed a definite diagnosis but he expected that her 
pain was neuropathic relating to the injury.  She would 
continue to be followed.  Those VA treatment records should 
be secured and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(4) (2007).

In addition, a VA examination for residuals of a right foot 
injury should be conducted based on this evidence which 
indicates that the veteran's service-connected right foot 
injury has worsened since the last VA examination in February 
2002.  The Board is unable to make an accurate assessment of 
the veteran's current chronic condition on the basis of the 
evidence of record, and the veteran should therefore be 
afforded an additional VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 
(1991) (duty to assist may include conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  

The veteran also contends that chronic right knee pain and 
chronic low back pain are secondary to her service-connected 
right foot disorder.  She had been afforded a VA examination 
in February 2002 at which the diagnoses included right knee 
pain secondary to muscle spasm and back pain secondary to 
muscle spasm.  However, no medical opinion was provided as to 
whether there was a link between a right knee condition or 
low back condition and her service-connected residuals of 
fracture of the right second metatarsal.  

The Board further notes that the veteran has been previously 
provided notice regarding her service connection claims, 
though not specifically for a secondary service-connected 
claim, and an increased rating claim.  However the record 
reflects that the RO has not provided notice as to a possible 
disability rating or effective date that might be assigned.  
Thus, additional notice should be sent.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the criteria for 
rating a service-connected disability and 
the regulations regarding the effective 
date of any rating.  Further notify the 
veteran of information and evidence 
regarding her claims to include service 
connection on a secondary basis that VA 
will seek to obtain and information and 
evidence that she is expected to provide.  
Request that the veteran provide any 
evidence in her possession that pertains 
to the claim.

2.  Secure VA treatment records for the 
veteran's fracture of the right second 
metatarsal from February 2002 to the 
present.  

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to and be reviewed 
by the examiner and that review should be 
noted in the examination report.  

(a) With regard to the service 
connected fracture of the right 
second metatarsal, the examiner's 
report should set forth all current 
complaints and findings of residuals 
of fracture of the right second 
metatarsal.  The examiner should 
opine whether other diagnoses of 
right foot disorders, to include 
polyarthropathy noted in a February 
2004 statement by a VA physician, 
are at least as likely as not (50 
percent or greater probability) 
related to the service connected 
fracture of the right second 
metatarsal.  The report should 
include range-of-motion findings and 
findings as to any weakness.  The 
examiner should fully describe any 
functional limitation due to pain, 
any weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  Any 
additional limitation of motion 
during flare-ups and following 
repetitive use should be noted.  

(b) The examiner should examine the 
veteran's claimed right knee and low 
back disorders.  An opinion should 
be provided as to whether or not any 
current right knee disorder or low 
back disorder is at least as likely 
as not (50 percent or greater 
probability) related to service or 
the service connected fracture of 
the right second metatarsal.  

4.  Then, readjudicate the claims on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
required time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

